Title: George Jefferson to Thomas Jefferson, 19 March 1810
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
             
                     Richmond 
                     19th Mar: 1810.
          
          I duly received your favor of the 15th inclosing 200$, which amount is remitted to Jones & Howell agreeably to your direction.
          
		   
		   Some plaister of Paris has just arrived for you. I do not know the quantity, the Captain not having called for his freight, & we not having received a bill of lading.—I suppose it to be 4 or 5 Ton. Is it to go to Monticello, or to Bedford? and if to the former, is it to go by other than Mr Randolph’s boats? 
		  
          
            I am Dear Sir Your Very humble servt
            
                  Geo. Jefferson
          
        